NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                                  901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                                  CORPUS CHRISTI, TEXAS 78401
                                                                                  361-888-0416 (TEL)
JUSTICES
                                                                                  361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                                  HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                                  ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                   Court of Appeals                             100 E. CANO, 5TH FLOOR
                                                                                  EDINBURG, TEXAS 78539
                                                                                  956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas                    956-318-2403 (FAX)

                                                                                  www.txcourts.gov/13thcoa

                                              May 04, 2015

      Hon. Arturo Guajardo Jr.
      Hidalgo County Clerk
      P. O. Box 58
      Edinburg, TX 78540
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00646-CR
      Tr.Ct.No. CR-13-08847-A
      Style:    Joel Macareno v. The State of Texas


            The judgment of the trial court was DISMISSED by this Court on the 19th day of March,
      2015. The mandate is enclosed.

               Tex R. App. P. 51.2(a)(1) provides that the clerk of the trial court shall send an
      acknowledgment to the clerk of the appellate court of the receipt of the mandate. Please review
      the requirements of Tex. R. App. P. 51.2(b) regarding the issuance of a capias in cases in which
      the trial court’s judgment is affirmed and the defendant is not in custody.

            Please sign the attached acknowledgment of receipt of the mandate and submit through
      the TAMES Records Submission Portal (RSP) as soon as possible.

                                                  Very truly yours,


                                                  Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Ricardo P. Rodriguez (DELIVERED VIA E-MAIL)
           Hon. Richard Garza (DELIVERED VIA E-MAIL)

      I hereby acknowledge receipt of the mandate in cause no. 13-14-00646-CR this
      ________ day of _________________, 2015.
                                                         District/County Clerk,

                                                         By :____________________________